Citation Nr: 0723372	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to December 9, 
2005.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from December 9, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decisions of the 
Regional Office (RO), which confirmed and continued the 30 
percent evaluation then in effect for the veteran's service-
connected PTSD.  Based on the receipt of additional evidence, 
the RO, in a February 2007 rating decision, increased the 
evaluation assigned to PTSD to 50 percent, effective December 
9, 2005.  The veteran continues to disagree with the 
evaluations assigned for PTSD.

The record raises a claim for entitlement to a total rating 
based on individual unemployability.  As this issue has not 
been developed or adjudicated, it is referred to the RO for 
appropriate action. 

FINDINGS OF FACT

1.  Prior to December 9, 2005, the veteran's PTSD was 
manifested by panic attacks, nightmares, irritability and 
outbursts of anger.

2.  From December 9, 2005, the veteran's PTSD is manifested 
by panic attacks, nightmares, occasional suicidal ideation, 
and impaired impulse control.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD, prior 
to December 9, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for a 70 percent evaluation for PTSD, from 
December 9, 2005, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The Board acknowledges that a letter advising the veteran of 
the evidence needed to establish a disability rating and 
effective date has not been sent.  In view of the decision in 
this case, such omission has not resulted in prejudice to the 
veteran.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include a statement 
from a former supervisor, Vet Center and VA outpatient 
treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  
See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, a statement 
from a former supervisor, Vet Center and VA outpatient 
treatment records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         

38 C.F.R. § 4.130, Diagnostic Code 9411.  

One factor for consideration in evaluating mental disorders 
is the Global Assessment of Functioning (GAF) score.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125 and 
4.126 (2006).  The Board is cognizant that a GAF score is not 
determinative by itself.

The veteran asserts that a rating in excess of 30 percent is 
warranted prior to December 9, 2005, and that a rating in 
excess of 50 percent is warranted from that date.  In short, 
the Board concurs, and finds that a 70 percent evaluation, 
but no higher, is supported by the evidence of record for the 
entire period of the appeal.  See 38 C.F.R. § 4.7.

The veteran submitted his claim for an increased rating for 
PTSD in May 2004.  He was afforded a VA psychiatric 
examination the following month.  It was noted that he had no 
social relationships other than with his girlfriend and his 
therapist at the Vet Center.  He described being 
hypervigilant and that he was having flashbacks and 
nightmares.  The mental status evaluation disclosed that he 
was nervous and fidgety.  His judgment was fair.  The 
diagnosis was PTSD, chronic.  The examiner indicated that it 
was mild to moderate in severity, but he assigned a GAF score 
of 49.  In addition, he noted that the veteran had markedly 
diminished interest or participation in significant 
activities, and that he had a feeling of detachment or 
estrangement from others.  It was also reported that he had 
persistent symptoms of increased arousal, manifested by 
difficulty falling and staying asleep, irritability and 
outbursts of anger, hypervigilance and exaggerated startle 
response.  The examiner further indicated that this 
disturbance caused clinically significant distress or 
impairment in social, occupational and other important areas 
of functioning.  

The Board observes that the treatment records from the Vet 
Center consistently demonstrate that the veteran's PTSD had 
increased in severity.  On a number of occasions, the 
examiner stated that the veteran's level of functioning could 
not be established on one visit.  In this regard, in July 
2004, the Vet Center therapist noted that they discussed the 
veteran's feelings of never being able to describe accurately 
his emotional state during a VA examination.  He felt he was 
often misinterpreted to his detriment.  The veteran related 
that he felt anger that he did not want to express, but that 
he froze up and said nothing.  The examiner assessed PTSD, 
chronic, severe.  He added that the veteran's inability to 
express feelings was indicative of his degree of isolation, 
avoidance and emotional numbing that was part of his PTSD 
symptomatology and, if not explored, can lead one to believe 
that the veteran functioned at a higher level than he 
actually did.  It was noted in September 2004 that the 
veteran had panic attacks and memory impairment.  

The veteran was hospitalized by the VA in December 2005.  He 
presented to the emergency room with thoughts about killing 
himself.  He stated that he had a gun at home and that he 
knew he would use it if he went back home.  He claimed that 
he had been feeling very depressed and nervous for about ten 
days.  GAF scores during the hospitalization ranged from 25 
to 40.  It was noted on discharge that the veteran met the 
criteria for a diagnosis of a persistent mental illness.

Finally, the findings on the most recent VA psychiatric 
examination, conducted in January 2007, also support the 
assignment of a 70 percent evaluation for PTSD.  In this 
regard, it was noted that the veteran appeared disheveled.  
He was very nervous and expressed paranoid ideation.  His 
only recreational activity or hobby was watching television.  
It was also noted that the veteran had chronic passive 
suicidal ideation, but he denied any suicidal or homicidal 
ideation on the examination.  He also denied any intent to 
commit suicide since the December 2005 hospitalization.  

The Board concludes that the medical findings establish that 
a 70 percent evaluation is warranted for PTSD.  However, the 
findings do not support the criteria for a 100 percent 
rating.  In this regard, the Board notes that the veteran was 
described as being fully oriented when examined by the VA in 
June 2004.  He was appropriately groomed, and his speech was 
coherent.  His thought processes showed no unusual ideations, 
signs or symptoms of any formal thought disorder.  There were 
no delusions.  He was noted to be mildly anxious and mildly 
depressed.  He did not express any suicidal or homicidal 
ideation.  

Similarly, VA outpatient treatment records show that in July 
2005, the veteran was not suicidal or homicidal.  He was 
appropriately groomed and attired.  Finally, while the VA 
psychiatric examination in January 2007 clearly showed that 
the veteran's PTSD was severe, he had no ritualistic 
behaviors.  It was noted that his thought processes were goal 
directed, logical and coherent.  The examiner also noted that 
the veteran denied audio and visual hallucinations on the 
examination.  

In sum, the Board concludes that the preponderance of the 
evidence, including the medical findings on examination, 
warrants a 70 percent evaluation, but no higher, for PTSD for 
the entire period on appeal.  




ORDER

An evaluation of 70 percent for PTSD, prior to December 9, 
2005, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  

An evaluation of 70 percent for PTSD, from December 9, 2005, 
is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


